Citation Nr: 1416766	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of June 2007 from the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a 10 percent rating for bilateral hearing loss.

The Board previously remanded this matter in July 2010 and June 2011 for further development.  That development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to his service-connected bilateral hearing loss disability.  Therefore, the issue is raised by the record and is properly before the Board.

The record before the Board consists of the paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the development ordered in the previous Board remands has been substantially completed, the Board finds that additional development is necessary prior to adjudicating the Veteran's claims.  First, the Veteran submitted a private treatment record dated March 2011 from AHC, which shows audiometric test scores in graph format only.  This does not preclude the Board from assessing the evidence; however, because this claim must be remanded for other additional development, the RO should request that the private examiner who provided the March 2011 audiogram provide evidence of numerical interpretation of the private audiogram graph.  If the RO is unable to obtain interpretation of the graph by the audiologist who provided the audiogram, the RO should have a VA examiner provide the requested interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

Second, and more importantly, the March 2011 audiology testing does not indicate whether the Maryland CNC word list was used.  The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2013) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is required to determine whether the audiologist who conducted the March 2011 testing used the Maryland CNC word list to obtain the speech recognition scores.

Finally, a claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  Here, lay statements, including those from the Veteran and his former employer, indicate that the Veteran's hearing loss makes it impossible for him to work in the industry that he has worked in for years.  The Veteran has stated that he has been demoted and is unable to find comparable work with promotion potential due to his hearing loss.  As such, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for his service-connected bilateral hearing loss disability.  See Rice, 22 Vet. App. 447 (2009).  On remand, the RO is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim.  In addition, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In this regard, the Board notes that the Veteran has additional service-connected conditions (tinnitus) which might also impact his employability.  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2. Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA records dated from April 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Send a request to the private provider that conducted the March 2011 audiology testing and request that the provider submit a numerical interpretation of the audiogram graph.  The provider should also indicate whether the speech recognition testing was completed using the Maryland CNC word list.  If the private provider is unable to provide a numerical interpretation of the private audiogram graph, a VA examiner must be asked to provide one.

4. Then, consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of his service-connected conditions, including his bilateral hearing loss and tinnitus.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5. Then, readjudicate the Veteran's claim for an increased rating for bilateral hearing loss.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


